Cole, J.
For the reason that the testimony of the prosecuting witness, there being none other on that subject, fails to show that any artifice, promise, flattery, deception or the like was used to induce the connection with defendant to which she submitted; and for the mason that there is no sufficient corroboration of the testimony of the prosecuting witness connecting the defendant with the alleged crime, this judgment must be reversed. See Delvee v. Boardman, 20 Iowa, 446, and cases cited; Smith v. Milburn, 17 id. 30. There is a manifest propriety in forbearing to here discuss the evidence upon which we rest the foregoing conclusion. In view of the very unusual tenor and tone of the argument by appellant’s counsel, we feel called upon to say, that we discover no error in the giving and refusing of instructions, nor in re-calling the jury after they had been out nearly twenty-four hours, and further instructing them as to the point upon which they had differed. The action of the learned district judge in these particulars meets vyith our approval.
Reversed.